     Case 2:20-cv-00033-JCM-EJY Document 11 Filed 05/18/20 Page 1 of 1




 1                                  UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    NECO MURRAY,                                                      2:20-cv-00033-JCM-EJY
                                                              Case No. 2:19-cv-00534-GMN-EJY
 5                    Plaintiff,
                                                                              ORDER
 6            v.
 7    TITANIUM METALS CORPORATION, a
      Delaware Corporation, aka TIMET aka
 8    TITANIUM METALS CORP OF AMERICA
      and Doe Individuals 1-100 and Roe Entities 1-
 9    100,
10                    Defendants.
11

12            Before the Court is the Stipulated Discovery Plan and Scheduling Order (ECF No. 10) in
13   which the parties seek a 240 day discovery period based solely on COVID-19. While the Court is
14   sympathetic to the challenges the virus may cause, this alone is not a basis to extend the initial
15   discovery period 60 days. The parties are to engage in diligent discovery during the normal 180 day
16   discovery period. If necessary, as demonstrated through submission of a request to extend deadlines,
17   the Court will consider extending the discovery period as appropriate.
18            Accordingly, IT IS HEREBY ORDERED that the Stipulated Discovery Plan and Scheduling
19   Order (ECF No. 10) is denied and the parties are directed to submit a revised discovery plan and
20   scheduling order in compliance with a 180 initial discovery period within ten days of the date of this
21   Order.
22            Dated this 18th day of May, 2020
23

24

25
                                                   ELAYNA J. YOUCHAH
26                                                 UNITED STATES MAGISTRATE JUDGE
27

28
                                                      1
